DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,878,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0148526 A1 to Morris et al. (hereinafter “Morris”) in view of in view of US Publication No. 2017/0025031 A1 to Dreyer et al. (hereinafter “Dreyer”) in view of US Publication No. 2016/0320862 A1 to Schradin et al. (hereinafter “Schradin”). 

Concerning claim 1, Morris discloses a freestanding pilot training system (Abstract, paragraph [0032]) comprising: 
a floor-resting base (Fig. 1, paragraph [0039]); 
a seat pan (paragraph [0036]); 
a plurality of actuators between the floor-resting base and the seat pan and configured to move the seat pan linearly and rotationally along x, y, and z axes relative to the floor-resting base, which is stationary in operation (Figs 19 and 20, paragraph [0076] - one or more actuators move the seat pan with up to six degrees of freedom which includes x, y, and z axis). 
Morris discloses wherein the seat includes a support for the at least one input device, the support being removably and adjustably connected to the seat pan of the seat, and displaying an output of a flight simulation software, and displaying an output of a flight simulation software (Fig. 11, paragraphs [0036]-[0038] – support can hold the joystick, and the support is removable and adjustable and is connected to the seat pan of the seat), however, lacks specifically disclosing and Dreyer discloses a pedal support removably connected to the seat pan so as to move synchronously with the seat pan (Fig. 4, paragraphs [0049], [0064], [0065], [0082] – hardware components including pedals and yoke are connected to the seat via the motion platform and a lever).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of input devices as disclosed by Dreyer in the simulation system of Morris in order to provide more realistic training to pilots. 
Morris/Dreyer lack disclosing, however, Schradin discloses a training terminal mounted on the freestanding pilot training system and comprising a processor, the training terminal configured to execute a flight simulation software to generate a simulated flight environment and to operate the actuators to move the seat pan in conformity with the simulated flight environment (Fig. 5, paragraphs [0008]-[0010], [0039]-[0046] – head mounted display is synchronized to motion of seat pan, and training terminal is mounted to freestanding training system which has a processor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HMD as disclosed by Schradin in the simulation system of Morris/Dreyer in order to provide more realistic training to pilots.

Concerning claim 2, Morris discloses further comprising a plurality of adjustable legs connected to the floor-resting base for height adjustment and/or leveling of the seat pan above a floor (Figs 19 and 20, paragraph [0076]– frame connected on both sides of the seats are interpreted as adjustable legs coupled to the base of the seat and the height of the seat pan above the floor may be adjusted).  

Concerning claim 3, Morris discloses wherein each of the plurality of actuators includes a first end secured to a top side of the floor-resting base and a second end linked to a bottom side of the seat pan via a ball joint (Figs. 19 and 20).  

Concerning claim 11, Morris/Dreyer lack disclosing, however, Schradin discloses further comprising sensors to track physiological data of a trainee (paragraphs [0009] and [0010] – bio-sensor provide feedback and are tracking/based on physiological data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensors as disclosed by Schradin in the simulation system of Morris/Dreyer in order to provide more realistic training to pilots.

Concerning claim 12, Morris lacks disclosing, however, Dreyer discloses the pedal support being adjustable relative to the seat pan to configure its respective position in conformity with a particular aircraft cockpit being simulated in the simulated flight environment (Fig. 4, paragraphs [0049], [0064], [0065], [0082] – hardware components including pedals and yoke are connected to the seat via the motion platform and a lever).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of input devices as disclosed by Dreyer in the simulation system of Morris in order to provide more realistic training to pilots.

Concerning claim 13, Morris/Dreyer lack disclosing, however, Schradin discloses further comprising a head-mounted display configured to display an output of the flight simulation software, wherein a point of view of the head-mounted display in the simulated flight environment is synchronized to motion of the seat pan (Fig. 5, paragraphs [0008]-[0010], [0039]-[0046] – head mounted display is synchronized to motion of seat pan, and training terminal is mounted to freestanding training system which has a processor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HMD as disclosed by Schradin in the simulation system of Morris/Dreyer in order to provide more realistic training to pilots.

Concerning claim 14, Morris discloses wherein the freestanding pilot training system is configured to be packaged within a single deliverable package and transportable as an integrated unit (Fig. 3).

Concerning claim 15, Morris discloses wherein the training terminal is attached to the floor-resting base (Figs 19 and 20).

Concerning claim 16, Morris wherein the training terminal is attached to the seat pan (Fig .1).

Concerning claim 17, Morris lacks specifically disclosing, however, Dreyer discloses further comprising a yoke support removably connected to the seat pan so as to move synchronously with the seat pan (Fig. 4, paragraphs [0049], [0064], [0065], [0082] – hardware components including pedals and yoke are connected to the seat via the motion platform and a lever).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of input devices as disclosed by Dreyer in the simulation system of Morris in order to provide more realistic training to pilots.

Concerning claim 18, Morris lacks specifically disclosing, however, Dreyer discloses wherein the yoke support is removably connected to the seat pan via a second support post (Fig. 4, paragraphs [0049], [0064], [0065], [0082] – hardware components including pedals and yoke are connected to the seat via the motion platform and a lever).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of input devices as disclosed by Dreyer in the simulation system of Morris in order to provide more realistic training to pilots.

Concerning claim 19, Morris lacks specifically disclosing, however, Dreyer discloses further comprising a throttle quadrant support removably connected to the seat pan so as to move synchronously with the seat pan (Fig. 4, paragraphs [0049], [0064], [0065], [0082] – hardware components including pedals and yoke are connected to the seat via the motion platform and a lever).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of input devices as disclosed by Dreyer in the simulation system of Morris in order to provide more realistic training to pilots.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Dreyer in view of Schradin in view of US Publication No. 2003/0045402 A1 to Pyle (hereinafter “Pyle”).

Concerning claim 4, Morris discloses further comprising a support column attached to the seat pan (Figs 19 and 20).The combination of Morris/Dreyer/Schradin lack disclosing, however, Pyle discloses wherein the pedal support is removably connected to the seat pan via a first support post (paragraph [0018] – an assembly is easily mounted on the seat via a support post and a collar where the assembly is secured to the collar). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fastening system as disclosed by Pyle in the simulation system of the combination of Morris/Dreyer/Schradin in order to provide a more user friendly and efficient manner to swap out input components for the flight simulation system.


Concerning claim 5, Morris discloses further comprising a support column attached to the seat pan (Figs 19 and 20). The combination of Morris/Dreyer/Schradin lack disclosing, however, Pyle discloses further comprising a support column attached to the seat pan and a collar that removably engages with the support column for easy assembly and disassembly, wherein the first support post is secured to the collar (paragraph [0018] – an assembly is easily mounted on the seat via a support post and a collar where the assembly is secured to the collar). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fastening system as disclosed by Pyle in the simulation system of the combination of Morris/Dreyer/Schradin in order to provide a more user friendly and efficient manner to swap out input components for the flight simulation system.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Dreyer in view of Schradin, and further in view of US Publication No. 2010/0266991 to Gregorie et al. (hereinafter “Gregorie”).

Concerning claim 6, the combination of Morris/Dreyer/Schradin lack disclosing, however, Gregorie discloses further comprising a trainee input device coupled to the training terminal, the trainee input device configured to receive inputs from a trainee seated in the seat pan to control at least one aspect of the simulated flight environment (paragraphs [0084]-[0102], [0132]-[0138] – administration of the pilot training system interfacing with the instructors is conducted via administrator software).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instructor into the flight simulation system as disclosed by Gregorie in the simulation system of the combination of Morris/Dryer/Schradin in order to provide instructor led training thereby providing better training to pilots.

Concerning claim 7, the combination of Morris/Dreyer/Schradin lack disclosing, however, Gregorie discloses further comprising an instructor terminal located at a remote instructor site, the instructor terminal configured to interface with the training terminal over a network (paragraphs [0084]-[0089], [0132]-[0138] – computers may be located remotely and the instructor terminal may interface with the training terminal over a network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instructor into the flight simulation system as disclosed by Gregorie in the simulation system of the combination of Morris/Dryer/Schradin in order to provide instructor led training thereby providing better training to pilots.

Concerning claim 8, the combination of Morris/Dreyer/Schradin lack disclosing, however, Gregorie discloses further comprising an instructor input device at the instructor site, the instructor input device configured to change various parameters in the simulated flight environment during a training session (paragraphs [0136]-[0138]- instructor may issue particular commands during a training session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instructor into the flight simulation system as disclosed by Gregorie in the simulation system of the combination of MacDonald, Dryer and Martel in order to provide instructor led training thereby providing better training to pilots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instructor into the flight simulation system as disclosed by Gregorie in the simulation system of the combination of Morris/Dryer/Schradin in order to provide instructor led training thereby providing better training to pilots.

Concerning claim 9, the combination of Morris/Dreyer/Schradin lack disclosing, however, Gregorie discloses wherein the instructor terminal and the training terminal include corresponding communication devices to facilitate communication in real-time between an instructor and a trainee (paragraphs [0136]-[0138]- instructor may issue particular commands during a training session thus communicating with a trainee in real time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an instructor into the flight simulation system as disclosed by Gregorie in the simulation system of the combination of Morris/Dryer/Schradin in order to provide instructor led training thereby providing better training to pilots.  

Concerning claim 10, the combination of Morris/Dreyer/Schradin lack disclosing, however, Gregorie discloses wherein the trainee input device includes rudder pedals, a yoke, a throttle quadrant, a control stick, and an instrument panel (paragraph [0142]- various input devices include yoke, throttle quadrant and rudder pedals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of input devices as disclosed by Gregorie in the simulation system of the combination of Morris/Dryer/Schradin in order to provide more realistic training to pilots.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715